DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1 recites “the slat” in line 3, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of the claim.
Claim 1 recites “the shield” in line 3, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of the claim.
Claim 1 recites “the slat” in line 4, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of the claim.
Claim 1 recites “the slat” in line 5, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of the claim.
Claim 2 recites “the shield” in line 1, which should be amended to instead recite --the noise-abatement airflow
Claim 2 recites “the shield” in line 3, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 2 recites “the slat” in line 3, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of claim 1.
Claim 2 recites “the slat” in line 4, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of claim 1.
Claim 3 recites “the shield” in lines 1-2, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 3 recites “the shield” in line 3, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 4 recites “the shield” in lines 1-2, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 4 recites “the shield” in line 3, which should be amended to instead recite --the noise-abatement airflow
Claim 4 recites “the slat” in lines 3-4, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of claim 1.
Claim 5 recites “the sheet of shape memory material” in lines 1-2, which should be amended to instead recite --the sheet of shape-memory material-- for consistency and proper antecedent basis with “a sheet of shape-memory material” in line 2 of claim 2.
Claim 6 recites “the shield” in lines 1-2, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 6 recites “the shield” in lines 2-3, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 6 recites “the shield” in line 3, which should be amended to instead recite --the noise-abatement airflow shield-- for consistency and proper antecedent basis with “a noise-abatement airflow shield” in line 2 of claim 1.
Claim 6 recites “the slat” in line 4, which should be amended to instead recite --the leading edge wing slat-- for consistency and proper antecedent basis with “A leading edge wing slat” in line 1 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially planar configuration” in line 4 of claim 1 (and in line 4 of claim 2) is a relative term which renders the claim indefinite. The term “substantially planar configuration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is a noise-abatement airflow shield in a “substantially planar configuration” intended to be partially, but not fully, planar or is a noise-abatement airflow shield in a “substantially planar configuration” intended to be nearly planar but not planar? It is unclear how persons having ordinary skill in the art would reliable discern exactly what degree of closeness to a planar configuration a noise-abatement airflow shield must reach in order to infringe the “substantially planar configuration” of the leading edge wing slat of claim 1.
Claims 2-7 are dependent from claim 1, such that claims 2-7 also include the indefinite subject matter recited by claim 1, such that claims 2-7 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0097791 to Turner et al. (hereinafter: “Turner”).
With respect to claim 1, Turner teaches a leading edge wing slat (22) having upper and lower surfaces with upper and lower trailing edges, respectively (apparent from at least Figs. 2-11), and a noise-abatement airflow shield (23) integral with the lower trailing edge of the slat (apparent from at least Figs. 2-9), wherein the shield is reciprocally autonomously curvable from a substantially planar configuration when the slat is in a retracted position thereof (apparent from at least Fig. 9) and into a convexly curved configuration when the slat is in a deployed position thereof (apparent from at least Fig. 4). 

With respect to claim 2, Turner teaches the leading edge wing slat according to claim 1, wherein the shield comprises a shape memory material which exhibits a spring-biasing property to allow the shield to assume the convexly curved configuration when the slat is in the deployed position yet return to the substantially planar configuration when the slat is moved into the retracted position thereof (as discussed by at least ¶ 0005, 0023-0024, 0026-0030 & 0033). 

With respect to claim 3, Turner teaches the leading edge wing slat according to claim 2, wherein the shield further comprises at least one guide element (e.g., 41 and/or 44) which is fixed to and extends outwardly from a terminal end of the shield (apparent from at least Figs. 2 & 3 in view of at least ¶ 0029-0031 & 0034). 

With respect to claim 4, Turner teaches the leading edge wing slat according to claim 1, wherein the shield comprises a sheet of shape-memory material to thereby induce convex curvature of the shield in response to application of an external stimulus when the slat is moved into the deployed condition thereof (as discussed by at least ¶ 0005, 0023-0024, 0026-0030 & 0033). 

With respect to claim 6, Turner teaches the leading edge wing slat according to claim 1, wherein the shield comprises a band of shape-memory material (18) fixed to an inner surface of the shield to thereby induce convex curvature of the shield in response to application of an external stimulus when the slat is moved into the deployed condition (as depicted by at least Figs. 3-9 and as discussed by at least ¶ 0005, 0023-0024, 0026-0030 & 0032-0033). 

With respect to claim 7, Turner teaches an aircraft (as depicted by at least Figs. 2-11 and as discussed by at least ¶ 0003, 0005, 0022, 0026, 0031-0032 & 0035) which comprises the leading edge wing slat according to claim 1 (as discussed in detail above with respect to claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of U.S. Patent Application Publication No. 2010/0133387 to Wood et al. (hereinafter: “Wood”).
With respect to claim 5, Turner teaches the leading edge wing slat according to claim 4, wherein the sheet of shape memory material is embedded in a layer of material [as discussed by at least ¶ 0005, 0023-0024, 0026-0030 & 0033, the slat cove filler 23 is made from a sheet of thin flexible material, where at least a portion of the slat cove filler 23 includes a highly elastic material (e.g., superelastic shape memory alloy material), where the slat cove filler 23 is not limited to a single material, and where an outer surface of the slat cove filler 23 optionally includes a coating material]; however, Turner appears to lack a clear teaching as to whether wherein the sheet of shape memory material is embedded in a layer of elastomeric material.
Wood teaches that it is known to use a number of different materials including elastomers and super elastic metallic materials (as discussed by least ¶ 0042) to form a sheet in an analogous application (apparent from at least Figs. 3 & 5-8)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge wing slat of Turner with the teachings of Wood such that the coating material, or additional material, of the sheet of shape memory material of Turner includes an elastomer because it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (e.g., see: MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747